Citation Nr: 0901922	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995 for a total evaluation of service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the veteran's claim of entitlement to an increased disability 
rating for service-connected PTSD, and assigned a total 
evaluation, effective January 18, 1995, to same. 

The veteran filed a claim of entitlement to service 
connection for PTSD in April 1992.  An October 1993 RO rating 
decision granted service connection and assigned same a 10 
percent disability rating, effective April 15, 1992.  The 
veteran filed a claim of entitlement to an increased 
disability rating for service-connected PTSD in January 1995.  
A September 1995 RO rating decision assigned the veteran a 50 
percent disability rating for same, effective January 18, 
1995, and a July 1997 RO rating decision assigned the veteran 
a 70 percent disability rating for same, effective January 
18, 1995.  The veteran filed a claim of entitlement to an 
increased disability rating for service-connected PTSD in 
January 2002.  The October 2003 RO rating decision, giving 
rise to the current appeal, assigned the veteran a total 
evaluation for same, effective January 18, 1995.

In April 2006, the veteran testified before the undersigned 
Veterans Law Judge, seated at the Board's Central Office in 
Washington, D.C.  A transcript of the hearing has been 
associated with the claims file. 

In an April 2005 statement, the veteran raised the issue of 
entitlement to service connection for peripheral artery 
disease.  Further, in a November 2005 statement, the veteran 
raised the issues of entitlement to service connection for a 
bronchial condition and right hand paralysis.  To date, it 
appears that these claims have yet to be adjudicated by the 
RO, and are referred back to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased 
disability rating for service-connected PTSD was filed at the 
RO on January 18, 1005. 

2.  An October 2003 RO rating decision found clear and 
unmistakable error in its September 1995 rating decision, and 
took the corrective action of assigning a total evaluation of 
service-connected PTSD, effective January 18, 1995, the date 
of the claim of entitlement to an increased disability rating 
for same. 

3.  There was no informal or formal claim, or written intent 
to file a claim for an increased disability rating for 
service-connected PTSD dated prior to the January 18, 1995 
claim of entitlement to same.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 18, 
1995, for a total evaluation of service-connected PTSD, have 
not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 
5110(b)(1) (West 2002); 38 C.F.R. §§ 3.400(b)(1), 
3.400(o)(2), 4.130 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the veteran did not receive a notice letter 
that provided examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, Social Security determinations, and any 
other evidence showing an increase in the disability or the 
impact of the disability on employment.  Vazquez- Flores, 22 
Vet. App. 37 (2008).  The veteran was also not informed by 
letter of the specific criteria necessary for entitlement to 
a higher disability rating.  Thus, in order to overcome the 
presumption of prejudice associated with this pre-
adjudicatory notice error, the purpose of the notice must not 
have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The veteran's claim for an increased 
rating has been evaluated under Diagnostic Codes that provide 
for a higher rating upon evidence of a noticeable worsening 
or increase in severity of the disability.  Vazquez-Flores, 
22 Vet. App. 37.  The Board notes that the veteran was 
provided with applicable rating criteria in rating decisions 
dated in July 1997, December 1996, and October 2000.  
Further, the veteran has been provided VA examinations on six 
occasions undertaken specifically to determine the current 
severity of his symptoms, since the time of his original 
claim of entitlement to service connection for PTSD.  Based 
on the various exchanges between the veteran and VA with 
regard to his claim for an increased rating, the veteran is 
reasonably expected to understand the types of evidence that 
would support his claim for a higher rating.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's VA treatment records and afforded him a VA 
examination.  The Board finds these actions have satisfied 
VA's duty to assist the veteran and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Earlier Effective Date

An October 2003 rating decision assigned the veteran a total 
evaluation of service-connected PTSD, effective January 18, 
1995.  

The effective date assigned corresponds to the date upon 
which the medical evidence of record indicated that the 
veteran's symptomology of PTSD met the diagnostic criteria 
required for a total evaluation.  Evidence of such 
symptomology of PTSD was contained in the report of VA 
examination dated in April 1995.  The RO found, in its 
October 2003 rating decision, that the September 1995 rating 
decision that assigned a 50 percent disability rating of 
service-connected PTSD was clearly and unmistakably erroneous 
under the provisions of 38 C.F.R. § 3.105(a) in not assigning 
a total evaluation for service-connected PTSD based on the 
veteran's claim of entitlement to an increased disability 
rating for same, filed with the VA on January 18, 1995.  38 
C.F.R. § 3.105(a) (2008).

The RO assigned the veteran an effective date of January 18, 
1995 for a total evaluation of service-connected PTSD under 
38 C.F.R. § 4.130, and corrective action was completed.  38 
C.F.R. § 4.130 (2008).  Thus, January 18, 1995, the date of 
the veteran's claim of entitlement to an increased disability 
rating for service-connected PTSD, is the date of the claim 
for the purpose of determining the appropriate effective date 
in the present matter.

The veteran contends that the appropriate effective date 
assigned to the total evaluation of his service-connected 
PTSD should be prior to January 18, 1995.  Specifically, in 
the veteran's February 2004 Notice of Disagreement, he stated 
that the appropriate effective date should be 1991.  Further, 
in his November 2005 Substantive Appeal, the veteran stated 
that the appropriate effective date should be at least 1990, 
because his disabilities showed themselves while he was 
stationed in the Republic of Vietnam and sought treatment for 
an injury in 1966.  Also, in his testimony before the Board 
in April 2006, the veteran stated that the appropriate 
effective date should be immediately subsequent to his 
discharge from service.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2008). 

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred.  See 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

At the time of the April 2006 hearing before the Board, the 
veteran's representative raised the issue of the veteran's 
employment records.  The veteran indicated that he worked for 
the VA Medical Center in Washington, DC, and for the 
government of the District of Columbia.  The veteran's 
representative requested that employment records be 
associated with the claims file and reviewed to ascertain if 
evidence exists therein serving as an informal claim of 
entitlement to an increased disability rating for service-
connected PTSD.  

The Board notes that an attempt to obtain and associate such 
records with the claims file was made in September 1999.  
Letters dated in September 1999 were sent from the RO to the 
VA Medical Center in Washington, DC, and to the District of 
Columbia, requesting employment information in connection 
with a claim for disability benefits.  A letter dated in 
September 1999 was sent from the RO to the veteran, informing 
the veteran that an attempt to obtain his employment 
information had been made.  The letter also informed that the 
veteran that the address most appropriate to use to attempt 
to obtain employment records from the District of Columbia 
was unclear to the RO.  A response was received from the VA 
Medical Center in Washington, DC in October 1999.  No 
response was received from the District of Columbia, nor was 
a response received from the veteran clarifying the most 
appropriate address to use to obtain information as to his 
employment with the District of Columbia.

The veteran filed his claim of entitlement to an increased 
disability rating for service-connected PTD on January 18, 
1995, and does not contend otherwise.  Since the date of the 
receipt of claim is not in dispute, the next issue is whether 
the evidence warrants the conclusion that entitlement to an 
increased disability rating for service-connected PTSD is 
warranted at any time between the date of the year prior to 
the receipt of the claim for same on January 18, 1995, 
specifically, January 18, 1994, and January 18, 1995, the 
effective date assigned by the RO.  See 38 C.F.R. § 
3.400(b)(1).

Subsequent to his January 18, 1995 claim of entitlement to an 
increased disability rating for service-connected PTSD, the 
veteran underwent VA examination in April 1995.  Report of 
such examination indicates that the veteran's thought content 
revolved around not being able to live with himself because 
of his guilt, not only about his responsibility for killing 
innocent people, but also about his responsibility for 
getting his buddies killed.  The veteran reported that he 
prayed that maybe something would happen to him, and he was 
convinced that he would never make anything out of himself 
and that his life would never be normal.  The veteran 
reported feeling quite despondent and hopeless.  The veteran 
reported that he always looked for work, but eventually lost 
jobs because of his inability to keep himself under control 
and because of his efforts to isolate himself.  The veteran 
reported very impaired concentration and fatigue, and 
difficulty with even minimal and sequential tasks.  

While no psychotic processes were noted, the veteran's affect 
was profoundly depressed.  The veteran had difficulty with 
simple calculations, and there appeared to be some memory 
patches.  The examiner reported that the veteran's judgment 
seemed somewhat impaired because he did not want to seek VA 
treatment for his condition, and that the veteran's insight 
was poor because he stated that he should be "okay" by this 
time because he did everything in his power to help himself.  

The examiner diagnosed the veteran with PTSD.  The examiner 
described the veteran's PTSD as being manifested by the 
following:  outbursts of anger; impaired concentration; 
hyper-vigilance; startle reaction; avoidance of situations or 
feelings associated with various traumas; feelings of being 
cut off from other people; feelings that his life is "so 
screwed up" that he doesn't ever expect to have any real job 
or marriage; intense flashbacks; survivor guilt; powerful, 
recurrent, and intrusive recollections of the event; and 
nightmares that wake him up in a cold sweat and screaming.  
The examiner stated that, in his opinion, the veteran's signs 
and symptoms were of such severity that it was a wonder that 
the veteran could function at all.  

There is no other evidence of record relevant to the 
veteran's symptomatology of PTSD.  The employment information 
of record as to the veteran's position with the VA Medical 
Center in Washington, D.C. is silent for any symptomology of 
PTSD.

The date of the VA examination, April 20, 1995, is the date 
upon which the veteran's symptomatology of PTSD met the 
diagnostic criteria for a total evaluation.  Thus, April 20, 
1995, is the date upon which entitlement to a total 
evaluation of service-connected PTSD arose.  

The date entitlement to a total evaluation of service-
connected PTSD arose is April 20, 1995, the date upon which 
the evidence of record indicating that the veteran's 
symptomology of PTSD met the diagnostic criteria required for 
a total evaluation.  The date of receipt of the claim of 
entitlement to an increased disability rating for service-
connected PTSD is January 18, 1995.  The later of the two 
dates, April 20, 1995 and January 18, 1995, is April 20, 
1995.  Thus, the earliest possible effective date for the 
award of a total evaluation of service-connected PTSD is 
April 20, 1995.  38 C.F.R. § 3.400.  The Board notes, 
however, that the October 2003 RO rating decision assigned an 
effective date of January 18, 1995 for a total evaluation of 
service-connected PTSD, and such effective date will not be 
disturbed.  

As the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than January 18, 
1995 for a total evaluation of service-connected PTSD, the 
benefit-of-the-doubt standard of proof does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than January 18, 
1995 for a total evaluation of service-connected PTSD is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


